Order entered December 22, 2022




                                          In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                No. 05-22-01164-CV

  IN RE: GEICO COUNTY MUTUAL INSURANCE COMPANY, Relator

                On Appeal from the County Court at Law No. 5
                            Dallas County, Texas
                    Trial Court Cause No. CC-22-01492-E

                                      ORDER

      In accordance with the Court’s opinion issued this date, the petition for writ

of mandamus is CONDITIONALLY GRANTED. The Court ORDERS the trial

judge, the Honorable Juan Renteria, Judge of the County Court at Law No. 5, to

vacate his September 6, 2022 order denying relator’s first amended rule 91a

motion. The Court ORDERS the trial judge to file with this Court, within thirty

(30) days of the date of this order, a certified copy of its order issued in compliance

with this order.    We ORDER that relator recover its costs of this original

proceeding from real party in interest.
We lift the stay imposed by this Court on November 7, 2022.


                                    /s/   LANA MYERS
                                          JUSTICE